                      Case 1:19-cv-07215-RA Document 14 Filed 01/13/20 Page 1 of 1




                            SHALOM LAW                                            p L LC

                          ,\ T T ( J R N F Y S   &   (. () U ;-,; S F L ( J R S     -      .\ T   -     l. A W


                    Phone: (718) 971-9474 I Fax: (718) 865-0943 I Email: Jshalom@JonathanShalomLaw.com
                               Office: 105-13 Metropolitan Avenue Forest Hills, New York 11375


                                                                    January 13, 2020

           VIAECF                                                                                      LSUC-SDNY
           Hon. Ronnie Abrams                                                                     'I DO(T'.\IENT
           United States District Court                                                                ELECTRO~ICALLY FILEJ)
           Southern District of New York
           40 Foley Square, Room 2203                                                                  DOC #: _ _ ___,,--~--
                                                                                                      j D , Tr Fl L ED:.___i..,I/µ..I3.41-/_lfJ_._

           Re:     Morgan v. Living Proof. Inc., Civil Action No. I: I 9-cv-07215

           Dear Judge Abrams:

                   We represent Plaintiff Jon R. Morgan in the above-referenced matter. We write jointly
           with Defense counsel pursuant to Rule 1.D of Your Honor's Individual Motion Practices and
           Rules, to request an adjournment of the Initial Conference to February 4, 2020, February 11,
           2020, February 12, 2020 or another date that is convenient for the Court.

                   The Initial Conference is currently scheduled for January 17, 2020. The parties
           respectfully request an adjournment because the undersigned will be traveling out of state and
           will not be able to be present in Court. The parties conferred, and counsel for both parties are
           available on February 4, 2020, February 11, 2020, February 12, 2020 or another date that is
           convenient for the Court.

                   This is the first request for an adjournment of the Initial Conference. No other deadlines
           have been scheduled in this case, and accordingly, the requested adjournment will not impact any
           dates previously scheduled after the current Initial Conference date.

                   We thank the Court for its attention to this matter.

                                                                   Sincerely,

Application granted. The initial conference scheduled for
January 17, 2020 is hereby adjourned to February 4, 2020 at
11 :00 a.m. The joint letter and proposed case management
plan shall be filed no later than January 28, 2020.               Jonathan Shalom
SO ORDERED.
